DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/06/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, filed 09/06/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant's arguments, filed 09/06/2022, with respect to the 35 USC § 103 rejections to claim 1 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Anson is non-analogous art, and thus it would not have been obvious to combine with Snyder or Ianni, MPEP 2141.01(a) states:

“a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.
“In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992))”.
“Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist".

Therefore, Anson is considered “reasonably pertinent” because the main structure in applicant’s claimed invention, such as the plurality of flexible tubular sections held together by anchored end pulling elements, is applicable to any enclosed delivery system, despite the intended use being different. A tubular chute structure comprised of a plurality of panels is reasonable to teach a tubular air duct structure comprised of a plurality of panels, since “one of ordinary skill in the art would be aware that similar problems exist” between the two fields of use, such as creating a system that ensures a snug fit between panels to prevent leakage in the delivery process. Additionally, regarding applicant’s arguments that Anson does not require a system that is “substantially airtight” and therefore cannot teach this feature of the claims, fig. 15 and 18-21 of Anson still disclose a system that comprises similar overlapping structure to the claimed invention and therefore, would be found by one of ordinary skill in the art to read on the “substantially airtight” claims.
Regarding applicant’s argument that u-bolts 2, 3 of Anson cannot read on both the claimed first end anchors and second end anchors, examiner believes that since the u-bolts 2, 3 are each anchored at two separate points on the flexible sheet, that each individual point where the bolt is anchored can read on a separate end anchor. For instance, if the anchors 19A and 19B of applicant’s application were connected by a structure such as u-bolts 2, 3, that would not prevent anchors 19A and 19B from being claimed independently of one another.
Regarding applicant’s argument that cable support lines 4, 5 cannot read on the claimed invention because they are not operative to exert a force drawing the connected first and second anchors together, examiner believes that in order to “interconnect and maintain” the sections in place relative to one another, a force drawing the anchors together would be required. To successfully maintain the sections implies that there is an external force of some sort, whether it be the force of the contents moving through the system or gravity, that acts to pull the sections away from one another. The act of maintaining the sections would be carried out by cable support lines 4, 5 exerting a force opposite the external force in a direction that holds the sections together. Therefore, cable support lines 4, 5 continue to read on the claim.
Applicant’s arguments that claims 2-7, 11-13, and 15-16 are also allowable due to their dependence on claim 1 are not persuasive in view of the response to the arguments above.
Applicant’s arguments, filed 09/06/2022, with respect to 35 USC § 103 rejections to claim 17 have been fully considered and are persuasive.  The 35 USC § 103 rejections to claim 17 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415).
In re claim 1, Anson discloses a duct system (FIG. 15) comprising: 
a plurality of tubular sections (50 to 54) connected together (FIG. 16), each tubular section comprising: 
a flexible panel (FIG. 1) having a length (length between 11 and 10) between first (11) and second (10) end edges thereof, a first width (width of 11) between first (13) and second (12) side edges at the first end edge, and second width (width of 10) between first and second side edges at the second end edge, wherein the first width is less than the second width (Column 9, line 2: “the edge portion 10 is longer than the edge portion 11”);
wherein each tubular section has an open substantially circular first end (FIG. 6: opening defined by 11 (bottom of 1)) with a first diameter (diameter of bottom) at the first end edge of the panel and an open substantially circular second end (FIG. 6: opening defined by 10 (top of 1)) with a second diameter (diameter of top) at the second end edge of the panel, and wherein the first diameter is less than the second diameter (Column 9, lines 2-5; Column 11, lines 46-48); 15Docket No. 55717.187101 
a plurality of first end anchors (FIG. 15: lower portions of 2 and 3, respectively; see Examiner Annotated Figure below) spaced around each tubular section (FIG. 1: space between 2 and 3; FIG. 15: space between 2 and 3 on 50) at a first anchor distance from the first end of the tubular section (FIG. 15 and 16: distance from lower portion of 2 or 3 to opening on bottom of 50); 
a corresponding plurality of second end anchors (FIG. 15: upper portion of 2 and 3, respectively; see Examiner Annotated Figure below) spaced around each tubular section (space between 2 and 3 on 50) at a second anchor distance from the second end of the tubular section (FIG. 15 and 16: distance from upper portion of 2 or 3 to opening on top of 50); 
wherein the first end of each tubular section is inserted into the second end of an adjacent tubular section (Column 11, lines 45-47; FIG. 15: opening defined by 11 of 50 is inserted into opening defined by 10 of 51) such that a portion of the outer face (FIG. 6: 24) of each tubular section proximate to the first end thereof bears against a portion of the inner face (25) of the adjacent tubular section proximate to the second end thereof (FIG. 15: 24 of 50 bears against 25 of 51); and 
a plurality of end pulling elements (FIG. 1: 5 and 4), each end pulling element connected between one of the first anchors on one tubular section and one of the second anchors on the adjacent tubular section (FIG. 15; FIG. 16), and each end pulling element operative to exert a force drawing the connected first and second anchors together (Column 11, lines 48-51).
Anson lacks each tubular section comprising:
inner and outer joiner plates attached to inner and outer faces of the flexible panel along the first side edge and extending outward from the first side edge such that a recess is formed between the inner and outer joiner plates, and wherein the second side edge is inserted into the recess and fastened in the recess to form the flexible panel into the tubular section with the inner joiner plate on an interior of the tubular section and the outer joiner plate on an exterior of the tubular section; 
Snyder teaches an analogous tubular section (FIG. 5: 10) with inner (FIG. 3: 36) and outer (38) joiner plates attached to inner (FIG. 2: inner face of 12) and outer (outer face of 12) faces of the flexible panel (12) along the first side edge (edge with 18) and extending outward from the first side edge (FIG. 2) such that a recess (40) is formed between the inner and outer joiner plates, and wherein the second side edge (edge with 16) is inserted into the recess (FIG. 6) and fastened in the recess (via 20 and 22) to form the flexible panel into the tubular section (FIG. 5) with the inner joiner plate on an interior of the tubular section (36 on interior of 12) and the outer joiner plate on an exterior of the tubular section (38 on exterior of 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening assembly of the first and second side edges of Anson by providing inner and outer joiner plates along the first side edge which connect the first and second side edges, as taught by Snyder, because this type of fastening system allows for continuous adjustability between the first and second ends of the tubular section while minimizing air leaks and providing structural integrity to the tubular section ([0008] of Snyder). Additionally, this type of fastening system at least has the benefit of being more readily guidable to the connection therefore allowing for easier alignment. 
Such a modification would yield wherein each tubular section of Anson comprises “inner and outer joiner plates attached to inner and outer faces of the flexible panel along the first side edge and extending outward from the first side edge such that a recess is formed between the inner and outer joiner plates, and wherein the second side edge is inserted into the recess and fastened in the recess to form the flexible panel into the tubular section with the inner joiner plate on an interior of the tubular section and the outer joiner plate on an exterior of the tubular section.”

    PNG
    media_image1.png
    275
    352
    media_image1.png
    Greyscale

In re claim 3, Anson lacks:
a lock tab extending from the second side edge of each flexible panel, and a corresponding lock notch defined in the first side edge of each flexible panel, the lock tab and lock notch configured such that when the second side edge is inserted into the recess, the lock tab flexes as the lock tab enters the lock notch and locks into the lock notch.  
Snyder teaches a lock tab (FIG. 2: 16) extending from the second side edge (edge with 16) of each flexible panel, and a corresponding lock notch (18) defined in the first side edge (edge with 18) of each flexible panel, the lock tab and lock notch configured such that when the second side edge is inserted into the recess ([0030]), the lock tab flexes as the lock tab enters the lock notch and locks into the lock notch ([0031]; FIG. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening assembly of Anson by providing “a lock tab extending from the second side edge of each flexible panel, and a corresponding lock notch defined in the first side edge of each flexible panel, the lock tab and lock notch configured such that when the second side edge is inserted into the recess, the lock tab flexes as the lock tab enters the lock notch and locks into the lock notch,” as taught by Snyder, because this is at least a known technique for snap fit designs. Additionally, see above (In re claim 1).  
In re claim 4, Anson lacks:
wherein the lock tab slopes inward from the outer face of the flexible panel toward the inner face of the flexible panel.  
Snyder teaches wherein the lock tab slopes inward (FIG. 4 and 6: 22) from the outer face of the flexible panel toward the inner face of the flexible panel (22 slopes inward from outer face of 12 toward inner face of 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening assembly of Anson by providing “wherein the lock tab slopes inward from the outer face of the flexible panel toward the inner face of the flexible panel”, as taught by Snyder, because it is at least a known configuration for the ease of insertion and alignment of the lock tab into the lock notch. 
In re claim 11, Anson discloses wherein the first end of each tubular section is inserted into the second end of the adjacent tubular section such that first anchors on each tubular section are substantially aligned with second anchors on the adjacent tubular section (FIG. 15; FIG. 16).  
Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415) in view of Ianni (CA 2974617).
In re claim 2, Anson lacks:
wherein each second side edge is fastened in the corresponding recess by a plurality of side pulling elements, each side pulling element extending over the outer joiner plate and connected to side anchors attached to the tubular section on each side of the outer joiner plate; each side pulling element operative to exert a force drawing the second side edge into the recess.  
Ianni teaches an analogous duct system (FIG. 1: 10) wherein each second side edge (FIG. 6: top edge of right side of 30a or 30b) is fastened in the corresponding recess (FIG. 4: 54) by a plurality of side pulling elements (FIG. 2: 90), each side pulling element extending over (FIG. 2) the outer joiner plate (59) and connected to side anchors (95) attached to the tubular section on each side of the outer joiner plate (FIG. 6); each side pulling element operative to exert a force drawing the second side edge into the recess ([0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the proposed system as discussed above (In re claim 1) “wherein each second side edge is fastened in the corresponding recess by a plurality of side pulling elements, each side pulling element extending over the outer joiner plate and connected to side anchors attached to the tubular section on each side of the outer joiner plate; each side pulling element operative to exert a force drawing the second side edge into the recess,” as taught by Ianni, because the use of side pulling elements allows for the second side edge to be held in abutment with respect to the recess ([0019-0021] of Ianni). 
It should additionally be noted that Snyder discloses the use of a locking tab and notch in an air duct section which allows the duct to vary in diameter based on sliding the locking tab up the recess (FIG. 6 and 9). This allows a larger diameter duct (FIG. 5) to receive a smaller diameter duct (FIG. 8) which would enable the larger diameter duct to keep the second side edge of the smaller duct in the recess acting as a side pulling element. 
In re claim 7, Anson lacks: 
comprising a reinforcing ring extending around each tubular section.  
Ianni teaches a similar duct assembly with tubular sections (FIG 1: 20) comprising a reinforcing ring (FIG. 2: 70) extending around each tubular section (FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reinforcing ring around each tubular section of the proposed system as discussed above (In re claim 1), as taught by Ianni, because they provide improved strength and rigidity to each tubular section ([0058] of Ianni). 
In re claim 12, Anson lacks:
the first end of each tubular section is inserted into the second end of the adjacent tubular section such that the joiner plates on each tubular section are substantially aligned with the joiner plates on the adjacent tubular section.
Ianni teaches the first end of each tubular section is inserted into the second end of the adjacent tubular section ([0017-0018]) such that the joiner plates (FIG. 4: two arms that define 54) on each tubular section are substantially aligned with the joiner plates on the adjacent tubular section (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in the proposed system as discussed above (In re claim 1) align joiner plates of each tubular section with joiner plates of an adjacent tubular section, as taught by Ianni, because it is at least a known configuration for the alignment of successive tubular sections to form a duct system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415) in view of Morton (US 2018/0106396).
In re claim 5, Anson lacks:
wherein outer joiner plate extends from the first side edge of the flexible panel a greater distance than the inner joiner plate.
Morton teaches a similar locking mechanism for a tube (FIG. 2) wherein outer joiner plate (FIG. 7: 42) extends from the first side edge (40) of the flexible panel (FIG. 2: 12) a greater distance (FIG. 7: 42 longer than 44) than the inner joiner plate (44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as discussed above (In re claim 1) such that it includes a locking assembly with an outer joiner plate longer than an inner joiner plate, as taught by Morton, because it would at least further facilitate alignment between the lock tab and notch. 
Such a modification would yield wherein each tubular housing of Anson comprises a locking assembly “wherein outer joiner plate extends from the first side edge of the flexible panel a greater distance than the inner joiner plate.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415) in view of Mueller et al. (US 3517702).
In re claim 6, Anson lacks:
wherein outer edges of the inner and outer joiner plates adjacent to the recess are chamfered.  
Mueller teaches a similar locking mechanism for a tube (FIG. 1: 1) wherein outer edges (7) of the inner (5 on inside of 1) and outer (5 on outside of 1) joiner plates adjacent to the recess (space between inner 5 and outer 5) are chamfered (7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as discussed above (In re claim 1) such that it includes a locking assembly wherein outer edges of the inner and outer joiner plates adjacent to the recess are chamfered, as taught by Mueller, because it facilitates the insertion of the lock tab within the recess (Column 3, lines 1-3 of Mueller). 
Such a modification would yield wherein each tubular housing of Anson comprises a locking assembly “wherein outer edges of the inner and outer joiner plates adjacent to the recess are chamfered.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415) in view of Raeburn (US 2019/0285309).
In re claim 15, Anson lacks:
a sealing band around the second end of each tubular section, and a band tightener operative to exert a tightening force on the sealing band to force the inner face of the second end of each tubular section against the outer face of the first end of the adjacent inserted tubular section.  
Raeburn teaches an attachment for tubular sections with different circumferences (FIG. 4) comprising a sealing band (14) around the second end (1) of each tubular section (10), and a band tightener (20) operative to exert a tightening force on the sealing band ([0047]) to force the inner face (inside of 10) of the second end of each tubular section against the outer face (52) of the first end (51) of the adjacent inserted tubular section ([0048]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as discussed above (In re claim 1) such that it includes a sealing band and band tightener around the second end of each tubular section, as taught by Raeburn, because this type of attachment connects tubular sections with different opening configurations so that air can traverse the distance between an air source and an air destination ([0054] of Raeburn).  
Such a modification would yield wherein each tubular housing of Anson comprises a sealing band and band tightener by providing “a sealing band around the second end of each tubular section, and a band tightener operative to exert a tightening force on the sealing band to force the inner face of the second end of each tubular section against the outer face of the first end of the adjacent inserted tubular section.”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Snyder (US 2005/0109415) in view of Hoy (WO 82/01926).
In re claim 16, Anson discloses:
wherein at least one end pulling element is provided by a resilient strap.  
Hoy discloses an analogous duct system (FIG. 7) comprising tubular sections (70 and 72) wherein at least one end pulling element (top 102 and bottom 102) is provided by a resilient strap (Page 10, lines 22-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap used for the end pulling elements in Anson such that they are provided by a resilient strap, as taught by Hoy, because a resilient strap is a known mechanism for drawing tubular sections together (Page 2, lines 22-30 of Hoy). 

Claims 1, 2, 5, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anson (US 5472768) in view of Ianni (CA 2974617)).
In re claim 1, Anson discloses a duct system (FIG. 15) comprising: 
a plurality of tubular sections (50 to 54) connected together (FIG. 16), each tubular section comprising: 
a flexible panel (FIG. 1) having a length (length between 11 and 10) between first (11) and second (10) end edges thereof, a first width (width of 11) between first (13) and second (12) side edges at the first end edge, and second width (width of 10) between first and second side edges at the second end edge, wherein the first width is less than the second width (Column 9, line 2: “the edge portion 10 is longer than the edge portion 11”);
wherein each tubular section has an open substantially circular first end (FIG. 6: opening defined by 11 (bottom of 1)) with a first diameter (diameter of bottom) at the first end edge of the panel and an open substantially circular second end (FIG. 6: opening defined by 10 (top of 1)) with a second diameter (diameter of top) at the second end edge of the panel, and wherein the first diameter is less than the second diameter (Column 9, lines 2-5; Column 11, lines 46-48); 15Docket No. 55717.187101 
a plurality of first end anchors (FIG. 15: lower portions of 2 and 3, respectively; see Examiner Annotated Figure below) spaced around each tubular section (FIG. 1: space between 2 and 3; FIG. 15: space between 2 and 3 on 50) at a first anchor distance from the first end of the tubular section (FIG. 15 and 16: distance from lower portion of 2 or 3 to opening on bottom of 50); 
a corresponding plurality of second end anchors (FIG. 15: upper portion of 2 and 3, respectively; see Examiner Annotated Figure below) spaced around each tubular section (space between 2 and 3 on 50) at a second anchor distance from the second end of the tubular section (FIG. 15 and 16: distance from upper portion of 2 or 3 to opening on top of 50); 
wherein the first end of each tubular section is inserted into the second end of an adjacent tubular section (Column 11, lines 45-47; FIG. 15: opening defined by 11 of 50 is inserted into opening defined by 10 of 51) such that a portion of the outer face (FIG. 6: 24) of each tubular section proximate to the first end thereof bears against a portion of the inner face (25) of the adjacent tubular section proximate to the second end thereof (FIG. 15: 24 of 50 bears against 25 of 51); and 
a plurality of end pulling elements (FIG. 1: 5 and 4), each end pulling element connected between one of the first anchors on one tubular section and one of the second anchors on the adjacent tubular section (FIG. 15; FIG. 16), and each end pulling element operative to exert a force drawing the connected first and second anchors together (Column 11, lines 48-51).
Anson lacks each tubular section comprising:
inner and outer joiner plates attached to inner and outer faces of the flexible panel along the first side edge and extending outward from the first side edge such that a recess is formed between the inner and outer joiner plates, and wherein the second side edge is inserted into the recess and fastened in the recess to form the flexible panel into the tubular section with the inner joiner plate on an interior of the tubular section and the outer joiner plate on an exterior of the tubular section; 
Ianni teaches an analogous duct system (FIG. 1: 10) comprising tubular sections (20) with inner (FIG. 4: arm opposite 59) and outer (59) extension piece joiner plates attached to inner ([0053]) and outer ([0052]) faces of the flexible panel along the first side edge and extending outward from the first side edge (FIG. 6) such that a recess is formed (FIG. 4: 54) between the inner and outer joiner plates (FIG. 7), and wherein the second side edge is inserted into the recess ([0060]) and fastened in the recess to form the flexible panel into the tubular section with the inner joiner plate on an interior of the tubular section (arm opposite 59 is on interior of 20) and the outer joiner plate on an exterior of the tubular section (59 is on exterior of 20); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening assembly of the first and second side edges of Anson by providing inner and outer joiner plates along the first side edge which connect the first and second side edges, as taught by Ianni, because this type of fastening system allows for the outer joiner edge to act as a guide surface which assists in bringing the first and second side edges into abutment within the recess ([0052] of Ianni).  
Such a modification would yield wherein each tubular section of Anson comprises “inner and outer joiner plates attached to inner and outer faces of the flexible panel along the first side edge and extending outward from the first side edge such that a recess is formed between the inner and outer joiner plates, and wherein the second side edge is inserted into the recess and fastened in the recess to form the flexible panel into the tubular section with the inner joiner plate on an interior of the tubular section and the outer joiner plate on an exterior of the tubular section.”
In re claim 2, Anson lacks:
wherein each second side edge is fastened in the corresponding recess by a plurality of side pulling elements, each side pulling element extending over the outer joiner plate and connected to side anchors attached to the tubular section on each side of the outer joiner plate; each side pulling element operative to exert a force drawing the second side edge into the recess.  
Ianni teaches an analogous duct system (FIG. 1: 10) wherein each second side edge (FIG. 6: top edge of right side of 30a or 30b) is fastened in the corresponding recess (FIG. 4: 54) by a plurality of side pulling elements (FIG. 2: 90), each side pulling element extending over (FIG. 2) the outer joiner plate (59) and connected to side anchors (95) attached to the tubular section on each side of the outer joiner plate (FIG. 6); each side pulling element operative to exert a force drawing the second side edge into the recess ([0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the proposed system as discussed above (In re claim 1) “wherein each second side edge is fastened in the corresponding recess by a plurality of side pulling elements, each side pulling element extending over the outer joiner plate and connected to side anchors attached to the tubular section on each side of the outer joiner plate; each side pulling element operative to exert a force drawing the second side edge into the recess,” as taught by Ianni, because the use of side pulling elements allows for the second side edge to be held in abutment with respect to the recess ([0019-0021] of Ianni).
In re claim 5, Anson lacks:
wherein outer joiner plate extends from the first side edge of the flexible panel a greater distance than the inner joiner plate.
Ianni teaches wherein outer joiner plate extends from the first side edge of the flexible panel a greater distance than the inner joiner plate (FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as discussed above (In re claim 1) such that it includes a locking assembly with an outer joiner plate longer than an inner joiner plate, as taught by Ianni, because it provides a guide surface which assists when bringing the first and second side edges into abutment ([0052] of Ianni). 
Such a modification would yield wherein each tubular housing of Anson comprises a locking assembly “wherein outer joiner plate extends from the first side edge of the flexible panel a greater distance than the inner joiner plate.”
In re claim 7, Anson lacks: 
comprising a reinforcing ring extending around each tubular section.  
Ianni teaches a similar duct assembly with tubular sections (FIG 1: 20) comprising a reinforcing ring (FIG. 2: 70) extending around each tubular section (FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reinforcing ring around each tubular section of the proposed system as discussed above (In re claim 1), as taught by Ianni, because they provide improved strength and rigidity to each tubular section ([0058] of Ianni). 
In re claim 12, Anson lacks:
the first end of each tubular section is inserted into the second end of the adjacent tubular section such that the joiner plates on each tubular section are substantially aligned with the joiner plates on the adjacent tubular section.
Ianni teaches the first end of each tubular section is inserted into the second end of the adjacent tubular section ([0017-0018]) such that the joiner plates (FIG. 4: two arms that define 54) on each tubular section are substantially aligned with the joiner plates on the adjacent tubular section (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in the proposed system as discussed above (In re claim 1) align joiner plates of each tubular section with joiner plates of an adjacent tubular section, as taught by Ianni, because it is at least a known configuration for the alignment of successive tubular sections to form a duct system. 
In re claim 13, Anson discloses wherein the first end of each tubular section is inserted into the second end of the adjacent tubular section (Column 11, lines 45-47; FIG. 15: opening defined by 11 of 50 is inserted into opening defined by 10 of 51) an insertion distance (FIG. 15 and 16: distance from lower portions of 2 or 3 to opening on bottom of 50) substantially equal to the first anchor distance (FIG. 15 and 16: distance from lower portion of 2 or 3 to opening on bottom of 50), and 
Anson lacks:
wherein on each tubular section, the outer joiner plate extends from a first outer plate end thereof located the insertion distance from the first 18Docket No. 55717.187101end of the tubular section to a second outer plate end thereof located at the second end of the tubular section.  
Ianni teaches wherein on each tubular section, the outer joiner plate extends from a first outer plate end (see Examiner Annotated Figures below) thereof located the insertion distance (see Examiner Annotated Figures below) from the first 18Docket No. 55717.187101end (see Examiner Annotated Figures below) of the tubular section to a second outer plate end (see Examiner Annotated Figures below) thereof located at the second end (see Examiner Annotated Figures below) of the tubular section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system such that the outer joiner plate extends from a first plate end which is located at an insertion distance from the first end of the tubular section and extends to a second outer plate end which is located at the second end of the tubular section, as taught by Ianni, because this placement of the outer joiner plate at an insertion distance from the first end at least allows for ease of insertion. For example, if the outer joiner plate extended from the first end to the second end, the outer joiner plate of the first end of one tubular section could collide with the outer joiner plate of the second end of another tubular section therefore preventing insertion. 
Such a modification would yield wherein on each tubular section of Anson “the outer joiner plate extends from a first outer plate end thereof located the insertion distance from the first 18Docket No. 55717.187101end of the tubular section to a second outer plate end thereof located at the second end of the tubular section.”

    PNG
    media_image2.png
    417
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    709
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although Anson discloses first and second end anchors and Ianni teaches the use of a plurality of reinforcing rings wherein it would be inherent that they maintain the circular shape of the first and second open ends, it would not have been obvious to combine these references by placing “a first reinforcing ring tightly around each tubular section adjacent to the first anchors such that the first anchors are between the first end of the tubular section and the first reinforcing ring” and “a second reinforcing ring tightly around each tubular section adjacent to the second anchors such that the second anchors are between the second end of the tubular section and the second reinforcing ring” because this would hypothetically require placing two reinforcing rings between Anson’s first and second anchors which would destroy the structure. No other prior art was found to cure this deficiency of the cited references.
Claims 8-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 8, although Anson discloses first and second end anchors and Ianni teaches the use of a plurality of reinforcing rings wherein it would be inherent that the inner diameter of each reinforcing ring corresponds to an outer diameter of the tubular section, it would not have been obvious to combine these references such that “the first end anchors are between the first end of the tubular section and the first reinforcing ring” and a second reinforcing ring adjacent to the second end anchors such that “the second end anchors are between the second end of the tubular section and 17Docket No. 55717.187101the second reinforcing ring” because this would hypothetically require placing two reinforcing rings between Anson’s first and second anchors which would destroy the structure. 
In re claim 9, Boulet (US 3807540) teaches a reinforcing ring comprised of two half rings fastened to each other but does not teach the first reinforcing ring comprising two half rings fastened to each other after the second side edge is inserted into the recess to form the tubular section. Additionally, it would not have been obvious to combine Anson with Boulet because of the placement of the first reinforcing ring see discussion above (In re claim 8). 
In re claim 10, the prior art of record does not disclose wherein the first end edge of each flexible panel comprises a shoehorn element extending from a middle portion of the first end edge. 
In re claim 14, Ianni teaches wherein on each tubular section the inner joiner plate extends from a first inner plate located at or in proximity to the first end of the tubular section to a second inner plate end but does not teach that the second inner plate end is located the insertion distance from the second end of the tubular section. 

Conclusion
See PTO-892: Notice of References Cited. 

Contact
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762